 



Exhibit 10.2
AMENDED AND RESTATED
ASSET PURCHASE AGREEMENT
DATED AS OF FEBRUARY 14, 2007
BETWEEN
MASTEC NORTH AMERICA, INC.
AND
ATLAS TRAFFIC MANAGEMENT SYSTEMS LLC*
 

*   As amended and restated by the Buyer and Seller on January 24, 2008.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
     This AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (as amended and restated
herein, the “Agreement”) is hereby made and entered into as of the 14th day of
February, 2007, by and between ATLAS Traffic Management Systems LLC, a Delaware
limited liability company formerly known as LM-ITS Acquisition Company LLC
(“Buyer”), and MasTec North America, Inc., a Florida corporation (“Seller”).
     WHEREAS, Seller, through its department of transportation service group,
provides specialty contracting services to state Departments of Transportation,
including traffic management systems, related IT installations, and roadside
construction services (such service group, the “Business”);
     WHEREAS, Buyer and Seller desire that Buyer acquire certain assets and
assume certain liabilities of the Business, including substantially all of
Seller’s state Department of Transportation related projects and assets, on the
terms and conditions hereinafter set forth;
     WHEREAS, the parties have previously entered into that certain Asset
Purchase Agreement (the “Original Agreement”) dated as of November 9, 2006 (the
“Original Agreement Date”); and
     WHEREAS, the parties wish to modify certain agreements and understandings
set forth in such Original Agreement by entering into this Amended and Restated
Asset Purchase Agreement which amends and restates such Original Agreement in
full.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants hereinafter set forth, the parties hereto, intending to be legally
bound, agree as follows:
     1. Recitals and Definitions.
          a. Recitals. The recitals contained herein are true and correct and by
this reference are incorporated herein and made a part of this Agreement.
          b. Definitions. Capitalized terms not otherwise defined herein shall
have the respective meanings set forth on Exhibit A.
     2. Purchase and Sale of Assets. Upon the terms and subject to the
conditions contained herein, at the Closing Seller shall sell, assign, transfer
and convey to Buyer, and Buyer shall purchase from Seller, free and clear of any
Encumbrances, other than Permitted Encumbrances, all of Seller’s right, title
and interest in the following assets (collectively, the “Assets”):

2



--------------------------------------------------------------------------------



 



          a. all accounts receivable (whether current or noncurrent) of the
Business, other than the Excluded Receivables, and all causes of action
specifically pertaining to the collection of the foregoing (collectively, the
“Acquired Receivables”);
          b. all Inventory of the Business (collectively, the “Acquired
Inventory”);
          c. all of the Intellectual Property set forth on Schedule 2(c) (the
“Acquired Intellectual Property”);
          d. all rights and interest of the Seller under the Contracts,
including the Contracts set forth on Schedule 2(d) (the “Acquired Contracts”);
          e. all tangible personal property of the Business, including the
machinery, equipment, tools, supplies, construction in progress, furniture and
computer hardware, whether owned, leased or licensed set forth on Schedule 2(e)
(the “Acquired Personal Property”);
          f. all projects of the Business set forth on Schedule 2(f), other than
projects completed prior to the Closing Date, and other projects of the Business
entered into after the date of this Agreement in accordance with this Agreement
(the “Current Projects”);
          g. all other current assets, retainages and other long term assets of
the Business as of the Closing Date, including those set forth on Schedule 2(g);
          h. except to the extent set forth in Section 3(h), the originals
and/or copies (if originals are unavailable, including without limitation,
copies of the records described in Section 3(h)(i)) of all information and
records relating primarily to the Assets or the Business, including books,
records, databases, ledgers, files, documents, correspondence, lists, plats,
plans and designs of fixtures and equipment, specifications, technical
information, creative materials, advertising and promotional materials, studies,
reports, sales records, service records, supplier lists, customer lists, sales
order files, engineering data files, purchase order files, supplier files, other
supplier information, customer files, other customer information, environmental
control, monitoring and test records and all other printed or written materials,
whether or not confidential or proprietary;
          i. all software, programs and source code, program documentation,
manuals, forms, guides, and other materials with respect thereto, to the extent
transferable to Buyer without cost to Seller, including without limitation
Microsoft Office applications, including Microsoft Windows (the “Transferable
Software”), provided that the Oracle software shall not be transferred even if
permitted pursuant to Seller’s license from Oracle;

3



--------------------------------------------------------------------------------



 



          j. all expenses that have been prepaid by Seller relating primarily to
the operation of the Business, including but not limited to ad valorem taxes,
lease and rental payments;
          k. all rights, claims, credits, causes of action or rights of set-off
or recoupment against Persons other than Seller and its Affiliates relating
primarily to the Business or the Assets, including, without limitation,
unliquidated rights under manufacturers’ and vendors’ warranties and rights to
insurance proceeds as to the Assets;
          l. all Permits used in the Business, to the extent the transfer
thereof is permitted by Applicable Law, including those set forth on
Schedule 2(l) (collectively, the “Acquired Permits”);
          m. $2,500,000 of cash (the “Minimum Cash”); and
          n. the right to use the letters “ITS” to the extent Seller has any
right to use such letters (for purposes of clarity and notwithstanding anything
to the contrary set forth herein, MasTec makes no representation or warranty as
to ownership or the right to use such letters), but without any reference to
MasTec.
     3. Excluded Assets. Notwithstanding anything to the contrary set forth in
Section 2 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Seller after the Closing:
          a. all cash and cash equivalents (including, without limitation,
checking account balances, certificates of deposit and other time deposits and
petty cash) other than the Minimum Cash;
          b. all accounts receivable of Seller not related to the Business;
          c. accounts receivable of the Business to be designated by Seller
prior to Closing on Schedule 3(c) in the aggregate amount of no more than
$2,500,000 (the “Excluded Receivables”);
          d. all Inventory of Seller other than the Acquired Inventory;
          e. all rights and interest of Seller under all Contracts other than
the Acquired Contracts;

4



--------------------------------------------------------------------------------



 



          f. all tangible personal property, including machinery, equipment,
tools, supplies, construction in progress, furniture and fixtures, leasehold
improvements and computer hardware, whether owned, leased or licensed other than
the Acquired Personal Property;
          g. all projects of Seller other than the Current Projects (for
purposes of clarity, the Current Projects include all Bonded Obligations);
          h. (i) all original confidential personnel records of Seller and its
Affiliates pertaining to employees of Seller and/or its Affiliates prior to
Closing, including the original records of all employees of the Business who
were employees of Seller and its Affiliates prior to Closing; (ii) all corporate
minute books, charter documents, corporate stock record books and such other
books and records as pertain to the organization, existence or share
capitalization of Seller; (iii) all documents relating to proposals to acquire
the Assets by Persons other than Buyer; and (iv) all accounting and other books
and records that do not relate to the Assets;
          i. all insurance policies and agreements;
          j. all refunds, prepayments, rights of recoupment, and other rights
with respect to any Taxes relating to periods prior to and including the
Closing;
          k. all intercompany accounts receivable, loans and advances;
          l. all of Seller’s assets which are not primarily used in connection
with the Business;
          m. the name “MasTec” and all other Intellectual Property of the Seller
and its Affiliates other than the Acquired Intellectual Property;
          n. all assets related to Excluded Liabilities;
          o. all software, programs and source code, program documentation,
manuals, forms, guides, and other materials with respect thereto, other than the
Transferable Software;
          p. all Permits other than the Acquired Permits;
          q. all of Seller’s rights hereunder; and

5



--------------------------------------------------------------------------------



 



           r. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an assignment of any Contract or Permit if an
attempted assignment thereof, without the consent of a third party thereto,
would constitute a breach thereof or would be legally ineffective. If any such
consent is not obtained prior to Closing, including, but not limited to,
consents from customers of those Current Projects set forth on Schedule 3(r), or
does not remain in full force and effect at Closing or if any attempt at an
assignment thereof would be ineffective or would affect the rights of Seller
thereunder so that Buyer would not in fact receive all such rights following the
Closing, (i) Buyer and Seller shall use commercially reasonable efforts,
following the Closing, to obtain any consents or approvals not obtained prior to
Closing, and (ii) Buyer and Seller shall use reasonable efforts to enter into a
mutually agreeable, reasonable and lawful arrangement under which Buyer obtains
the benefits and assumes the obligations in respect of such Contract or Permit
from and after the Closing, including subcontracting, sublicensing or subleasing
to Buyer, and under which Seller would enforce for the benefit of Buyer, with
Buyer assuming the obligations, any and all rights of Seller against a third
Person party thereto.
     4. Assignment and Assumption of Liabilities.
          a. Subject to the terms and conditions set forth in this Agreement and
except for the Excluded Liabilities, Buyer shall assume all of the Assumed
Liabilities. “Assumed Liabilities” means:
               i) all Liabilities of the Business, including all Liabilities
pursuant to the Acquired Contracts (including for liquidated damages) and
Acquired Permits and all Liabilities related to the Assets in all cases other
than the Excluded Liabilities;
               ii) all accounts payable related to the Business;
               iii) all Liabilities in respect of Transferred Employees, and
beneficiaries of employees of the Business, including under or relating to WARN
or any similar state or local law;
               iv) all Liabilities relating to claims of manufacturing or design
defects with respect to any product sold or service provided by the Business,
including Liabilities in respect of investigations regarding product safety,
product recall and related matters;
               v) all liabilities and obligations relating to warranty
obligations or services with respect to any product sold or service provided by
the Business prior to, on or after the Closing Date;

6



--------------------------------------------------------------------------------



 



               vi) all Liabilities relating to the ITS Leases;
               vii) all Liabilities relating to the Occupational Safety and
Health Act of 1970, as amended, and any regulations, decisions or orders
promulgated thereunder, together with any state or local law, regulation or
ordinance pertaining to worker, employee or occupational safety or health in
effect as the same may be amended, supplemented or superseded, relating to or
arising out of the operation, affairs and conduct of the Business;
               viii) all Proceedings (including all Liabilities arising from or
related thereto) arising from, related to or in connection with the Business,
including those Proceedings set forth on Schedule 4(a)(viii), but excluding the
Excluded Proceedings (the “Assumed Proceedings”);
               ix) a pro rata portion of all ad valorem real property taxes for
the portion of the taxable year ending after the Closing Date;
               x) all Environmental Liabilities relating to or arising out of
the operation, affairs and conduct of the Business; and
               xi) all Defective Installation Losses.
          b. The assumption by Buyer of the Assumed Liabilities, the transfer
thereof by Seller, and the limitations of such transfer shall in no way expand
the rights or remedies of any third party against Buyer or Seller or its
Affiliates as compared to the rights and remedies which such third party would
have had against Seller or its Affiliates had Buyer not assumed such
liabilities. Without limiting the generality of the preceding sentence, the
assumption by Buyer of the Assumed Liabilities shall not create any third party
beneficiary rights which are not presently granted to any party under the terms
of any Contract which is expressly assumed by Buyer under the terms of this
Agreement.
     5. Excluded Liabilities. Buyer shall not assume, and shall not be deemed to
have assumed, the following liabilities (collectively, the “Excluded
Liabilities”):
          a. any liability or obligation of the Seller arising under this
Agreement;
          b. except to the extent provided in Section 12(f), any liability or
obligation of the Seller or its Affiliates with respect to, or arising out of,
any employee benefit plan, executive deferred compensation plan or any other
plans or arrangements for the benefit of any employees

7



--------------------------------------------------------------------------------



 



of the Seller or any such Affiliate, including the Transferred Employees (for
periods prior to the Closing in the case of the Transferred Employees);
          c. any liability or obligation of the Seller to its shareholders as
such or to any Person, related solely to a claim by such Person, if any, to have
a right to acquire any ownership interests or other securities convertible into
or exchangeable for any ownership interests of the Seller;
          d. [Intentionally omitted];
          e. any Taxes required to be paid as a result of the transaction
contemplated by this Agreement;
          f. any liability of Seller for Taxes (with respect to the Business or
otherwise) for periods prior to the Closing;
          g. those Proceedings (including all Liabilities arising from or
related thereto) set forth on Schedule 5(g)(the “Excluded Proceedings”);
          h. [Intentionally omitted];
          i. [Intentionally omitted]; and
          j. all equipment lease payments owing for the month of February 2007
on the leased vehicles and equipment of the Business in the approximate amount
of $170,000.
     6. Purchase Price.
          a. The purchase price for the Assets shall be:
               i) $1,000,000 payable in cash to the Seller at Closing (the “Base
Purchase Price”) by wire transfer of immediately available funds to such account
or accounts as Seller shall have designated prior to the Closing Date; plus
               ii) additional earn-out consideration (the “Earn-Out”) up to a
maximum amount of $12,000,000 (the “Earn-Out Amount”) which shall be paid as
follows:

8



--------------------------------------------------------------------------------



 



          b. Earn-Out. In addition to the Base Purchase Price, Seller shall be
entitled, to the extent not prohibited by the terms of any credit facilities in
favor of Buyer with lenders (to the extent any such restrictions exist, all
payments which would be payable under this section absent such restriction shall
be deferred until such time as the payment thereof is not prohibited by the
terms of any such credit facilities (including upon a Change of Control upon
which all such deferred accrued amounts shall be paid in accordance with
Section 6(b)(iv) below) and Buyer shall use commercially reasonable best efforts
to remove or exclude all such restrictions from the terms of such credit
facilities), to the Earn-Out Amount as provided in this Section 6(b).
               i) With respect to the calendar year ending December 31, 2009 and
each calendar year thereafter until December 31, 2013 (the “Earn-Out Period”),
Buyer shall pay to Seller an amount (each such amount, an “Earn-Out Payment”),
equal to 25% of the sum of (a) the EBITDA of the Business during such calendar
year (the “Determination Year”), and (b) the EBITDA Loss Accrual, if any. An
“EBITDA Loss Accrual”, which shall only exist if aggregate EBITDA during the
Calculation Period (as defined below) is less than zero, means with respect to
any Determination Year, the aggregate EBITDA of the Business during the
Calculation Period.
                    1) The “Calculation Period” with respect to any
Determination Year shall be from January 1st of the first year of the Earn-Out
Period during which EBITDA was less than zero (or, if an Earn-Out Payment was
paid or accrued in a prior Determination Year (a “Payout Year”), January 1st of
the first year of the Earn-Out Period during which EBITDA was less than zero
following the most recent Payout Year) through December 31st of the calendar
year immediately preceding the Determination Year.
                    2) For purposes of clarity, any portion of the $12,000,000
maximum Earn-Out Amount that has not (i) accrued in accordance with
Section 6(b)(i) or (ii) become payable from Buyer to Seller following a Change
of Control of Buyer as of the time when the final calculation of Cumulative
EBITDA for the calendar year ending December 31, 2013 has been agreed upon by
the Buyer and Seller shall expire and be of no further force or effect.
               ii) Computation of EBITDA. For purposes of this Agreement,
“EBITDA” of the Business for any calendar year shall mean the earnings from
operations before interest, taxes, depreciation and amortization, calculated as
if the Business was being operated as a separate and independent entity (which
for purposes of clarity shall not include any other businesses acquired by Buyer
following the date hereof and all costs and expenses in connection therewith).
All components of EBITDA shall be determined in accordance with US GAAP,
consistently applied. In calculating EBITDA: (a) EBITDA shall be computed
without regard to “extraordinary items” of gain or loss as that term shall be
defined pursuant to US GAAP, (b) EBITDA shall not include any gains, Losses or
profits realized from the sale of any assets other than in the Ordinary Course
of Business, (c) EBITDA will be increased by the amount by which all management
fees and other charges and payments made by Buyer to any of its Affiliates

9



--------------------------------------------------------------------------------



 



exceeds $300,000 per annum, (d) no deduction shall be made for any legal,
accounting or other diligence fees or expenses arising out of this Agreement,
the Original Agreement or the settlement agreement between Buyer and Seller
dated January 24, 2008 (the “Settlement Agreement”) or the transactions
contemplated hereby or thereby, (e) EBITDA will exclude any impact from the
“cumulative effect of a change in accounting principles” as that term is defined
pursuant to US GAAP, (f) EBITDA will exclude any non-cash impairment charges,
and (g) the purchase and sales prices of goods and services sold by the Business
to Buyer or any of its Affiliates or purchased by the Business from Buyer or any
of its Affiliates shall be adjusted to reflect the amounts that the Business
would have realized or paid if dealing with an independent party in an
arm’s-length commercial transaction. Buyer shall calculate EBITDA based upon the
year-end audited financial statements of the Business and pay the Earn-out
Payment, if any, to Seller no later than the 150th day of each calendar year by
wire transfer of same day funds to an account designated by Seller.
               iii) [Intentionally omitted].
               iv) Change of Control. Upon any Change of Control of Buyer, Buyer
shall satisfy all indebtedness permitted by Section 6(b)(vi)(4), and the
remaining proceeds paid to Buyer and/or its direct or indirect (without double
counting) equity holders in connection with that Change of Control and limited
only to those proceeds as a result of same, shall be paid or retained as
follows:
                    1) first, Buyer and/or its equity holders shall retain an
amount equal to all Invested Capital;
                    2) second, Buyer and/or its equity holders shall retain an
amount equal to the Minimum Return;
                    3) third, Buyer and/or its equity holders shall pay Seller
all Earn-Out Payments which were otherwise accrued and payable pursuant to
Section 6(b)(i), but were deferred pursuant to such section;
                    4) fourth, Buyer and/or its equity holders shall retain 50%
of the remaining proceeds and pay Seller an amount equal to 50% of the remaining
proceeds until Seller has been paid $12,000,000 under this Section 6(b); and
                    5) finally, 100% of the remaining proceeds shall be retained
by Buyer.

10



--------------------------------------------------------------------------------



 



               v) For purposes of this Section 6(b), the following terms have
the respective meanings below:
                    1) “Invested Capital” means the aggregate amount of equity
contributed to Buyer less the aggregate amount of equity distributed from Buyer
to its equity holders, excluding all management fees.
                    2) “Minimum Return” means, a 20% per annum compounded
return, on all Invested Capital and for purposes of clarity, includes all
distributions made from Buyer to its equity holders following the date hereof
other than a return of equity as set forth in Section 6(b)(v)(1).
                    3) “Change of Control” means the occurrence after the date
hereof of any of (i) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d 5(b)(1) promulgated under the
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of equity interests of the Buyer, by contract or otherwise)
of in excess of 50% of the voting securities, limited partnership interests,
general partnership interests or any other equity interests of the Buyer,
(ii) the Buyer merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Buyer and, after giving effect to such
transaction, the equity holders of the Buyer immediately prior to such
transaction own less than 50% of the equity interests of the Buyer or the
successor entity of such transaction, (iii) the Buyer sells, transfers,
liquidates, leases or licenses its assets, as an entirety or substantially as an
entirety, to another Person and the equity holders of the Buyer immediately
prior to such transaction own less than 50% of the equity interests of such
Person, or (iv) the execution by the Buyer of an agreement to which the Buyer is
a party or by which it is bound, providing for any of the events set forth above
in (i) through (iii).
               vi) Restrictions. Until such time as the Earn-Out Amount has been
paid in full or the obligation to pay the Earn-Out Amount has fully expired
under the terms set forth in Section 6(b)(i)(2) hereof:
                    1) the Business shall be managed and operated as a separate,
stand alone entity;
                    2) without the prior written consent of Seller, which
consent shall not be unreasonably withheld, there shall be no expenses imposed
upon the Business by any Affiliate of Buyer, including without limitation, any
corporate overhead charges, management fees, general and administrative expense
allocation or charges or expenses relating to accounting, human resources, legal
and compliance and information technology nor will any services or products be
provided to the Business by an Affiliate of Buyer, except at rates that are at
least as

11



--------------------------------------------------------------------------------



 



favorable as the Business could obtain from third parties; provided that Buyer
shall be permitted to pay a management fee of no more than $25,000 per month to
an Affiliate of Buyer;
                    3) Buyer shall not (A) declare or pay any dividends,
(B) make any distributions or payments to its members or to any Affiliate of
Buyer or any Affiliate of a member of Buyer (including without limitation
repayment of loans), (C) purchase, redeem, retire, defease or otherwise acquire
for value any of its equity interests now or hereafter outstanding, (D) return
any capital to its members (or the equivalent Persons thereof) as such, or
(E) permit any of its subsidiaries to do any action set forth in (A), (B), (C),
or (D) other than making distributions solely to Buyer; provided that Buyer may
(1) pay management fees to an Affiliate of Buyer in the aggregate maximum amount
of $25,000 during any month, and (2) make distributions to its members in an
amount not to exceed the federal income tax liability of such members as a
result of Buyer’s income, including late penalties, if any, actually incurred by
such members as a result of the timing of Buyer’s tax distribution payments; and
                    4) Buyer shall not enter into any credit facility or other
arrangement of any kind whatsoever which (A) restricts the payment of the
amounts set forth in Section 6(b)(iv) following a Change of Control and payment
in full of all amounts due under such credit facility or arrangement, (B)
restricts the payment of the amounts set forth in Section 6(b)(iv)(3) and/or
(4) in a different manner than the payment of the amounts set forth in
Section 6(b)(iv)(1) and/or (2) following a Change of Control and payment in full
of all amounts due under such credit facility or arrangement, or (C) permits
Buyer to take any action prohibited by Section 6(b)(vi)(3), unless such credit
facility or arrangement concurrently permits payment of all amounts accrued
under Section 6(b).
          c. Allocation of Purchase Price. The Base Purchase Price and the
Earn-Out shall be referred to collectively as the “Purchase Price”. Prior to
Closing, the Seller shall provide to Buyer a proposed allocation of the Purchase
Price plus liabilities deemed assumed (the “Tax Purchase Price”) for the sale of
the Assets. The Tax Purchase Price shall be allocated using principles that are
consistent with the Internal Revenue Code of 1986, as amended. Prior to Closing,
the Buyer and Seller shall mutually agree on a final allocation (the “Final
Allocation”) of the Tax Purchase Price, which Final Allocation will be attached
hereto as Schedule 6(c). After the Closing and in respect of periods prior to
January 24, 2008, the parties shall make consistent use of the allocation, fair
market value and useful lives specified on Schedule 6(c) for all tax purposes
and in all filings, declarations and reports with the Internal Revenue Service
(“IRS”) and similar reports for state, local, or foreign purposes in respect
thereof, including the reports required to be filed under Section 1060 of the
Internal Revenue Code of 1986, as amended. In connection with the amendments to
this Agreement made as of January 24, 2008 and the Settlement Agreement, Buyer
and Seller have mutually agreed on an amended final allocation (the “Amended
Final Allocation”), which is attached hereto as Schedule 6(c)(1). No later than
March 15, 2008, Buyer shall prepare and deliver IRS Forms 8594 to Seller to be
filed with the IRS in accordance with Schedule (6)(c) and Schedule 6(c)(1),
respectively. In any proceeding related to the determination of any tax, neither
Buyer nor Seller shall contend or

12



--------------------------------------------------------------------------------



 



represent that such Final Allocation or Amended Final Allocation, as the case
may be, is not a correct allocation for the applicable tax period.
     7. [Intentionally omitted].
     8. Seller’s Representations and Warranties.
          a. Status and Authority. Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Florida
and has the corporate power to execute and deliver this Agreement and the
Settlement Agreement. The execution and delivery of this Agreement and the
Settlement Agreement and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action.
This Agreement and the Settlement Agreement have been duly and validly executed
and delivered by Seller and constitute valid and binding obligations of Seller,
enforceable against it in accordance with their terms.
          b. Limitations on Representations and Warranties.
               i) THE SELLER DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT MADE OR INFORMATION COMMUNICATED (WHETHER
ORALLY OR IN WRITING) TO THE BUYER (INCLUDING ANY OPINION, INFORMATION OR ADVICE
WHICH MAY HAVE BEEN PROVIDED TO BUYER OR ANY OF ITS AFFILIATES BY ANY
SHAREHOLDER, PARTNER, DIRECTOR, OFFICER, EMPLOYEE, ACCOUNTING FIRM, LEGAL
COUNSEL, OR OTHER AGENT, CONSULTANT, OR REPRESENTATIVE OF SELLER), INCLUDING
THOSE REPRESENTATIONS AND WARRANTIES INCLUDED IN SECTION 8 OF THE ORIGINAL
AGREEMENT AND THIS AGREEMENT PRIOR TO THE AMENDMENTS MADE ON JANUARY 24, 2008.
               ii) THE SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO THE
BUYER REGARDING THE BUSINESS AND THE ASSETS AND ANY AND ALL STATEMENTS MADE OR
INFORMATION COMMUNICATED BY SELLER OR ITS REPRESENTATIVES OUTSIDE OF THIS
AGREEMENT (INCLUDING BY WAY OF THE DOCUMENTS CONTAINED IN THE DATA ROOM),
WHETHER VERBALLY OR IN WRITING, ARE DEEMED TO HAVE BEEN SUPERSEDED BY THIS
AGREEMENT, IT BEING INTENDED THAT NO SUCH PRIOR STATEMENTS OR COMMUNICATIONS
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.

13



--------------------------------------------------------------------------------



 



     9. Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:
          a. Status and Authority. Buyer is, and at the Closing will be, a
limited liability company, duly organized, validly existing, and in good
standing under the laws of the State of Delaware with full limited liability
company power and authority to conduct business as contemplated to be conducted.
The execution and delivery of this Agreement and the Settlement Agreement and
the consummation of the transactions contemplated hereby and thereby have been
validly authorized by all appropriate limited liability company action. This
Agreement and the Settlement Agreement have been duly and validly executed and
delivered by Buyer and constitute valid and binding obligations of Buyer,
enforceable against it in accordance with their terms.
          b. Litigation. There are no suits, actions, claims, arbitrations,
administrative, or other proceedings or governmental investigations pending or
threatened against or affecting Buyer in any court or before or by any federal,
state, local, or other governmental department or agency that seek to restrain
or prohibit the consummation, legality or validity of this Agreement, the
Settlement Agreement or the transactions contemplated hereby or thereby or which
would materially impair the ability of the Buyer to consummate such
transactions.
          c. Agreement Not in Breach of Other Instruments. The execution and
delivery of this Agreement and the Settlement Agreement by Buyer, the
consummation by Buyer of the transactions contemplated hereby and thereby, and
the fulfillment by Buyer of the terms hereof and thereof, will not violate any
provision of the formation or operating documents of Buyer nor will they result
in the breach of any term or provision of, or constitute a default under, or
conflict with, or cause the acceleration of any obligation under, any loan
agreement, note, debenture, indenture, mortgage, deed of trust, lease, contract,
agreement, or other obligation of any description to which Buyer is a party or
by which it is bound, or constitute a violation of Applicable Law.
          d. Investment Intent. The Buyer has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its purchase of the Assets, and the Buyer is capable of
bearing the economic risks of such investment, including a complete loss of its
investment. In evaluating the suitability of the investment, the Buyer has not
relied upon any representations or other information (whether oral or written
and including any projections or supplemental data) made or supplied by or on
behalf of the Seller or any Affiliate, employee, agent or other representative
of the Seller.
          e. [Intentionally omitted].

14



--------------------------------------------------------------------------------



 



          f. Solvency. Upon and immediately after the consummation of the
transactions contemplated by this Agreement and the Settlement Agreement and the
incurrence of any indebtedness for borrowed money used to finance such
transactions, the assets of the Buyer will exceed the liabilities of the Buyer
on a US GAAP basis. In connection with the consummation of the transactions
contemplated by this Agreement and the Settlement Agreement and the incurrence
of any indebtedness for borrowed money used to finance such transactions, to the
best knowledge after reasonable inquiry of Buyer’s management as of the date of
the Settlement Agreement, Buyer (i) has not incurred debts that are beyond its
ability to pay as such debts mature and (ii) has sufficient cash flows to
perform all of its obligations under this Agreement, the Settlement Agreement
and the General Agreement of Indemnity.
          g. Inspections. Buyer acknowledges that Seller has made no
representation or warranty as to the prospects, financial or otherwise, of the
Business. Buyer agrees that it shall accept the Assets and the Assumed
Liabilities as they exist on the Closing Date based on Buyer’s inspection,
examination, determination with respect thereto as to all matters, and without
reliance upon any express or implied representations or warranties of any
nature, whether in writing, orally or otherwise, made by or on behalf of or
imputed to Seller.
          h. As Is Where Is. BUYER ACKNOWLEDGES AND AGREES THAT SELLER IS
TRANSFERRING THE ASSETS TO BUYER AS IS AND WHERE IS, IN THEIR EXISTING STATE AND
PHYSICAL CONDITION AND LOCATION WITH ALL FAULTS. BUYER ACKNOWLEDGES AND AGREES
THAT SELLER EXPRESSLY DISCLAIMS, ALL REPRESENTATIONS AND WARRANTIES, EITHER
EXPRESS OR IMPLIED, AS TO ANY MATTER RELATING TO THE ASSETS INCLUDING, WITHOUT
LIMITATION: (A) THE CONDITION OF THE ASSETS, (B) THE MERCHANTABILITY,
SUITABILITY OR THE FITNESS FOR ANY PARTICULAR PURPOSE, (C) THE QUALITY OF THE
MATERIAL OR WORKMANSHIP OF THE ASSETS, (D) THE CONFORMITY TO SPECIFICATIONS,
(E) THE OPERATION, PERFORMANCE OR MAINTENANCE OF THE ASSETS, AND (F) THE ABSENCE
OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. BUYER AGREES THAT ALL
SUCH RISKS, OBLIGATIONS AND LIABILITIES AS AMONG BUYER AND SELLER ARE TO BE
BORNE BY BUYER. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE
PARTIES AND SUCH PROVISIONS ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION
OF REPRESENTATIONS AND WARRANTIES BY SELLER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE ASSETS, WHETHER PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, IN EQUITY OR
OTHERWISE.
     10. Survival. All of the representations and warranties of Buyer contained
in this Agreement shall survive the Closing without time limit, subject to any
applicable statute of limitation. The covenants and agreements made in
Sections 11, 12, 13, 19, 20 and 21 shall survive in full force and effect
indefinitely or until such time as they terminate in accordance with their
terms.

15



--------------------------------------------------------------------------------



 



     11. Seller’s Covenants.
          a. [Intentionally omitted].
          b. [Intentionally omitted].
          c. [Intentionally omitted].
          d. Noncompetition; Nonsolicitation; etc.
               i) Seller covenants and agrees, as an inducement to Buyer to
enter into this Agreement and to consummate the transactions contemplated
hereby, that Seller will not, directly or indirectly, for the four-year period
immediately following the Closing in the United States or any territories of the
United States carry on or participate in the ownership, management or control of
a Competing Business; provided that Seller and its Affiliates shall not be
prohibited from continuing to provide to customers of the Business or any other
Persons the services Seller and its Affiliates provide as of the Closing Date
(excluding the services provided by the Business and not otherwise provided by
Seller or its Affiliates). In addition, neither Seller nor its Affiliates shall
be prohibited from providing or participating in the ownership, management or
control of a business which provides duct, duct bank, conduit and Lighting Work
(build, engineer, install, maintain) or communications, satellite, energy and
broadband services (including municipal WIFI, WIMAX and other wireline or
wireless broadband technologies). Furthermore, Seller and its Affiliates shall
not be prohibited from providing or participating in the ownership, management
or control of a business which provides (i) any services outside the United
States and its territories, or (ii) services to the Department of Transportation
of the State of Texas which Seller and its Affiliates provide as of the Closing
Date (excluding the services provided by the Business and not otherwise provided
by Seller or its Affiliates). Notwithstanding the foregoing, the restrictions
set forth in the preceding sentence shall not prohibit the Seller and its
Affiliates from providing or participating in the ownership, management or
control of a business which provides any services within the States of Arizona,
Nevada, Colorado, Oklahoma, New Mexico, Missouri or Minnesota. “Lighting Work”
includes lighting structures or installing/maintaining/supporting other
equipment or lighting structures.
               ii) Nothing contained in this Section 11(d) shall limit or
restrict the right of Seller to hold and make investments in securities of any
Person that has securities listed on a national securities exchange or admitted
to trading privileges thereon or actively traded in a generally recognized
over-the-counter market, provided that the aggregate equity interest therein of
Seller does not exceed (5%) of the outstanding shares or interests in such
Person at the time of Seller’s investment therein provided that Seller does not
take any active management role. Notwithstanding any provisions of this
Section 11(d) to the contrary, if Seller acquires securities of any Person that
is engaged in a Competing Business, Seller shall not be deemed to be in
violation of this Section 11(d), provided that at the time of acquisition the
Competing Business

16



--------------------------------------------------------------------------------



 



represents less than 25% of the gross revenues of the acquired Person for the
acquired Person’s most recently completed fiscal year.
               iii) From and after the date of this Agreement until the fifth
anniversary of the Closing Date, Seller shall not, without the prior written
approval of Buyer, directly or indirectly solicit any individual who was a
non-exempt (within the meaning of the Fair Labor Standards Act) Transferred
Employee to terminate his or her employment relationship with Buyer; provided,
however, that the foregoing shall not apply to individuals hired as a result of
the use of an independent employment agency (so long as the agency was not
directed to solicit a particular individual or a class of individuals that could
only be satisfied by employees of Buyer) or as a result of the use of a general
solicitation (such as an advertisement) not specifically directed to employees
of Buyer. From and after the date of this Agreement until the fourth anniversary
of the Closing Date, Seller will not induce or seek to induce any contractor,
supplier, client or customer of Buyer to terminate its relationship with Buyer
in respect of the Business.
               iv) Seller recognizes and agrees that a breach by Seller of any
of the covenants and agreements in this Section 11(d) could cause irreparable
harm to Buyer, that Buyer’s remedies at law in the event of such breach would be
inadequate, and that, accordingly, in the event of such breach a restraining
order or injunction or both may be issued against Seller, in addition to any
other rights and remedies that may be available to Buyer under Applicable Law.
If this Section 11(d) is more restrictive than permitted by the Applicable Laws
of the jurisdiction in which Buyer seeks enforcement hereof, this Section 11(d)
shall be limited to the extent required to permit enforcement under such
Applicable Laws.
          e. Bonds on Current Projects. From and after the date of this
Agreement, Seller shall maintain and continue at its sole expense all
performance and completion bonds, and all collateral currently securing such
bonds, relating to the Current Projects and use commercially reasonable efforts
to obtain the consent of the issuer of each such bond to the continuation of
such bond after the Closing.
          f. [Intentionally omitted].
          g. [Intentionally omitted].
     12. Buyer’s Covenants.
          a. Confidentiality. Buyer acknowledges and agrees that the
Confidentiality Agreement dated August 21, 2006 (the “NDA”) executed by Buyer
remains in full force and effect, and Buyer’s obligations thereunder remain
unaffected by the execution and delivery of this Agreement; provided, however,
that Seller acknowledges and agrees that Buyer has directly

17



--------------------------------------------------------------------------------



 



or indirectly contacted and communicated with executives or other employees of
the Seller and that such contacts and communications shall not constitute a
breach by Buyer of the NDA.
          b. Nonsolicitation of Employees, etc. From and after the Original
Agreement Date until the fifth anniversary of the Closing Date, Buyer shall not,
without the prior written approval of Seller, directly or indirectly solicit any
individual who is a non-exempt (within the meaning of the Fair Labor Standards
Act) employee of Seller or its Affiliates to terminate his or her employment
relationship with Seller or any such Affiliate; provided, however, that the
foregoing shall not apply to Transferred Employees, employees of the Business as
of the date hereof who are not Transferred Employees or individuals hired as a
result of the use of an independent employment agency (so long as the agency was
not directed to solicit a particular individual or a class of individuals that
could only be satisfied by employees of Seller or its Affiliates) or as a result
of the use of a general solicitation (such as an advertisement) not specifically
directed to employees of Seller or its Affiliates. Buyer recognizes and agrees
that a breach by Buyer of any of the covenants and agreements in this
Section 12(b) could cause irreparable harm to Seller, that Seller’s remedies at
law in the event of such breach would be inadequate, and that, accordingly, in
the event of such breach a restraining order or injunction or both may be issued
against Buyer, in addition to any other rights and remedies that may be
available to Seller under Applicable Law. If this Section 12(b) is more
restrictive than permitted by Applicable Laws of the jurisdiction in which
Seller seeks enforcement hereof, this Section 12(b) shall be limited to the
extent required to permit enforcement under such Applicable Laws.
          c. Buyer’s Due Diligence Investigation; Certain Acknowledgements.
               i) The Buyer acknowledges and agrees that the Seller has not made
any representations or warranties regarding the Seller, the Business, the Assets
or the operations of the Business or otherwise in connection with the
transactions contemplated hereby. Without limiting the generality of the
foregoing, the Buyer acknowledges and agrees that no statements or information
contained in the Data Room or any presentation regarding the Business (including
any management presentation or facility tour), including but not limited to any
projections, forecasts and predictions, and any other estimates, data, financial
information, documents, reports, statements (oral or written), summaries,
abstracts, descriptions, presentations (including any management presentation or
facility tour), memoranda or offering materials, is or shall be deemed to be a
representation or warranty by the Seller to the Buyer, and that Buyer has not
relied thereon in determining to execute this Agreement and proceed with the
transactions contemplated hereby. Buyer further acknowledges and agrees that
materials it has received from Seller include projections, forecasts and
predictions relating to the Business; that there are uncertainties inherent in
attempting to make such projections, forecasts and predictions; that Buyer is
familiar with such uncertainties and is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all projections, forecasts,
predictions and information so furnished; that Buyer shall not have any claims
against Seller or its officers, directors or Affiliates with respect thereto;
and that Buyer has not relied thereon. The Buyer acknowledges that no Person has
been authorized by the Seller to make any representation or warranty regarding
the Seller, the Business, the assets or operations of the Business or otherwise
in

18



--------------------------------------------------------------------------------



 



connection with the transactions contemplated hereby and, if made, such
representation or warranty may not be relied upon as having been authorized by
the Seller.
               ii) The Buyer acknowledges and agrees that it (i) has made its
own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning, the Seller and the Business, and (ii) has
conducted such investigations of the Seller and the Business as the Buyer deems
necessary to satisfy itself as to the operations and conditions thereof, and
will rely solely on such investigations and inquiries. The Buyer further
acknowledges and agrees that it will not at any time assert any claim against
the Seller or any of its present and former directors, officers, managers,
partners, shareholders, employees, agents, Affiliates, consultants, investment
bankers, attorneys, advisors or representatives, or attempt to hold the Seller
or any of such Persons liable, for any inaccuracies, misstatements or omissions
with respect to the information furnished by Seller or such Persons concerning
the Seller or the Business.
               iii) Buyer acknowledges that the Purchase Price has been
negotiated based upon Buyer’s express agreement that Buyer will acquire the
Business, the Assets and Assumed Liabilities in “as is” condition and on a
“where is” basis, without any representation or warranty of any kind, express or
implied. Further, without limiting any representation, warranty or covenant of
Seller expressly set forth herein, Buyer acknowledges that it has waived and
hereby waives as a condition to Closing any further due diligence reviews,
inspections or examinations with respect to the Business, including without
limitation with respect to engineering, environmental, title, survey, financial,
operational, regulatory and legal compliance matters.
          d. Leased Assets. At the Closing, the Buyer, at its sole option and
expense, shall have the option to (i) pay off, refinance or take an assignment
of the leases (as legally permitted) on the vehicles and equipment of the
Business, and in connection therewith shall obtain the release of the Seller for
all liability under such leases or (ii) execute a sublease with the Seller on
all of the leases on the vehicles and equipment of the Business consistent with
the terms of Seller’s lease. As soon as practicable (but in any event within
sixty (60) days) after the Closing Date, the Buyer, at its sole option and
expense, shall (i) pay off, refinance or take an assignment of the leases on the
other leased assets of the Business, and in connection therewith shall obtain
the release of the Seller for all liability under such leases or (ii) execute a
sublease with the Seller on all of the other leased assets of the Business
consistent with the terms of Seller’s lease.
          e. Preservation of and Access to Certain Information; Cooperation.
               i) On and after the Closing Date, the Buyer shall preserve all
books and records of the Business for a period of ten years commencing on the
Closing Date, and thereafter, shall not destroy or dispose of such records
without giving notice to the Seller of such

19



--------------------------------------------------------------------------------



 



pending disposal and offering the Seller such records. In the event that the
Seller has not requested such materials within ninety (90) days following the
receipt of notice from the Buyer, the Buyer may proceed to destroy or dispose of
any books and records of the Business.
               ii) From and after the Closing Date, the Buyer shall (a) afford
the Seller and its representatives reasonable access upon reasonable prior
notice during normal business hours, to all employees, officers, properties,
agreements, records, books and affairs of the Buyer relating to the Business,
including, without limitation, the engineering documentation library, and
provide copies at Seller’s cost of such information concerning the Business as
the Seller may reasonably request in connection with the preparation of any Tax
Returns, any judicial, quasi-judicial, administrative, tax, audit or arbitration
proceeding, the preparation of any financial statements or reports required in
accordance with Applicable Law, in connection with the defense of any third
party claims or in connection with the computation of the Earn-Out and
(b) cooperate fully with the Seller for any proper purpose.
          f. Employment Matters. At Closing, MasTec Services, Inc. will
terminate the employment of the employees listed on Schedule 12(f) (the
“Transferred Employees”) and the Buyer shall immediately hire the Transferred
Employees and establish and make available a group medical plan for all
Transferred Employees and their dependants that is substantially similar to the
group medical plan available to the Transferred Employees immediately prior to
the Closing under Seller’s plan. Seller’s plan will terminate as to the
Transferred Employees at the Closing. The Buyer shall credit the Transferred
Employees with all service of the Transferred Employees recognized under any
Employee Benefit Plan or Benefit Arrangements as service with the Buyer for
purposes of eligibility to participate, vesting and levels of benefits
available, under all Buyer Plans (as defined below). The Buyer shall waive any
coverage waiting period, pre-existing condition and actively-at-work
requirements under the Buyer’s employee benefit plans, policies, programs, or
arrangements (the “Buyer Plans”) and shall provide that any expenses incurred
before the Closing Date by a Transferred Employee (and his or her dependents)
during the calendar year of the Closing shall be taken into account for purposes
of satisfying the applicable deductible, coinsurance and maximum out-of-pocket
provisions, and applicable annual and/or lifetime maximum benefit limitations of
the Buyer Plans. The Buyer Plans shall not require contributions by Transferred
Employees at a rate that exceeds the rate in effect for other similarly situated
employees of the Buyer. Seller shall use commercially reasonable efforts to
assist Buyer in its effort to hire James Fowler, Lewis Black, John Coyne and the
other Transferred Employees following the Closing. Notwithstanding anything to
the contrary set forth herein, under no circumstances shall Seller’s obligation
pursuant to the immediately preceding sentence require Seller to expend any
funds or take any actions that would otherwise disrupt the operations of
Seller’s business.
          g. Project Completion. Seller is currently obligated to complete the
Current Projects, including for purposes of clarity all Bonded Obligations.
Following the Closing, Buyer shall complete each of the Current Projects,
including for purposes of clarity all Bonded Obligations, as expeditiously as
possible in accordance with the terms of such projects and will use best efforts
to collect all payments due and payable thereunder as soon as practicable

20



--------------------------------------------------------------------------------



 



following the Closing Date. Upon completion of each Current Project, including
for purposes of clarity all Bonded Obligations, Buyer shall pay in full all
vendors and contractors on a timely basis and shall use best efforts to have all
surety and other bonds and liens removed in connection with such projects. Buyer
shall provide evidence of compliance with this Section 12(g), including copies
of all payment documentation, upon the reasonable request of Seller. For
purposes of clarity, all references in this Agreement to completion of Current
Projects by Buyer shall mean completion to the satisfaction and written
acknowledgement of the third party or parties for whom the Current Project is
performed.
          h. Seller’s Intellectual Property. Following the Closing, Buyer shall
not, and shall cause all of its Affiliates not to, use the Intellectual Property
of the Seller other than the Acquired Intellectual Property, including without
limitation: (i) ceasing and desisting from all use of the MasTec Marks and all
variations thereof in any form as previously registered, licensed or used by the
Seller or the Business in connection with any goods or services, or used as
business names, trade names, fictitious names and any other uses, as well as all
use of any of the other Intellectual Property of the Seller and its Affiliates;
and (ii) removing, destroying, erasing or otherwise eliminating all references
to any of the foregoing Intellectual Property from any signage and any other
tangible matter, electronic displays or other depictions of any kind which are
of a permanent nature and from all clothing, signs, materials, vehicles and any
other tangible matter or electronic systems or media in any form owned,
controlled, leased, licensed, operated, possessed or otherwise used by Buyer or
any of its Affiliates.
          i. No Dividends, Distributions or Payments. Following the Closing and
until such time as all Current Projects, including for purposes of clarity, all
Bonded Obligations (as defined in Section 19(f)) are fully completed, Buyer
shall not (A) declare or pay any dividends, (B) make any distributions or
payments to its members or to any Affiliate of Buyer or any Affiliate of a
member of Buyer (including without limitation repayment of loans), (C) purchase,
redeem, retire, defease or otherwise acquire for value any of its equity
interests now or hereafter outstanding, (D) return any capital to its members
(or the equivalent Persons thereof) as such, or (E) permit any of its
subsidiaries to do any action set forth in (A), (B), (C), or (D) other than
making distributions solely to Buyer; provided that Buyer may (1) pay management
fees to an Affiliate of Buyer in the aggregate maximum amount of $25,000 during
any month, and (2) make distributions to its members in an amount not to exceed
the federal income tax liability of such members as a result of Buyer’s income,
including late penalties, if any, actually incurred by such members as a result
of the timing of Buyer’s tax distribution payments.
     13. Mutual Covenants.
          a. [Intentionally omitted].
          b. [Intentionally omitted].

21



--------------------------------------------------------------------------------



 



          c. [Intentionally omitted].
          d. [Intentionally omitted].
          e. Accounts Receivable.
               i) Following the Closing, with the assistance of one or more
representatives of Seller, Buyer shall use commercially reasonable efforts to
collect the Excluded Receivables on behalf of Seller and pay vendors or
contractors to obtain required lien releases. Buyer shall afford Seller and its
representatives reasonable access upon reasonable prior notice during normal
business hours, to all employees, officers, properties, agreements, records,
books and affairs of Business relating to the Excluded Receivables. From and
after the Closing, upon Buyer’s receipt of Excluded Receivables, Buyer shall be
deemed to have received such payment in trust for the benefit of Seller, and
Buyer shall turn over to Seller any payments so received in the form received
(subject to any necessary endorsement) no later than five (5) Business Days
following such receipt.
               ii) If and to the extent that Seller shall, from and after the
Closing, receive payment of any Acquired Receivables, Seller shall be deemed to
have received such payment in trust for the benefit of Buyer, and Seller shall
turn over to Buyer any payments so received in the form received (subject to any
necessary endorsement) no later than five (5) Business Days following such
receipt.
     14. [Intentionally omitted].
     15. [Intentionally omitted].
     16. [Intentionally omitted].
     17. Closing.
          a. The consummation of the purchase and sale transaction contemplated
under this Agreement (the “Closing”) shall take place at the offices of
Greenberg Traurig, P.A., at 1221 Brickell Avenue, Miami, FL 33131, or at such
other date, time and place as may be agreed upon by Buyer and Seller, on
February 14, 2007 (the “Closing Date”).
          b. Notwithstanding the execution and delivery of this Agreement on
February 14, 2007, for all purposes hereunder, including, but not limited to
accounting, payroll, employee benefits and system transition, the Closing shall
be deemed to have occurred and

22



--------------------------------------------------------------------------------



 



become effective as of 12:01 a.m. EST on February 1, 2007 (the “Effective
Time”). Notwithstanding any assignment instrument which purports to assign from
Seller to Buyer any subcontract or lease or the performance of such subcontract
or lease made in connection with the Current Projects, including for purposes of
clarity, all Bonded Obligations, prior to the Effective Time, Buyer and Seller
acknowledge and agree that such assignments shall be deemed to occur and become
effective as of the Effective Time. For the avoidance of doubt, the Buyer is
purchasing all the Assets as of the Effective Time and through and including the
Closing Date.
          c. In furtherance of preceding paragraph (b), as soon as practicable
following the Closing Date, but in no event later than five (5) Business Days
from the Closing Date, the parties shall mutually calculate all cash inflows and
outflows on a cash book basis (including, but not limited to, all payments,
receipts, accrued liabilities and benefits accrued on direct payroll incurred in
the Ordinary Course of Business) of the Business between the Effective Time and
the Closing Date. To the extent the cash inflows of the Business exceeded the
cash outflows of the Business, Seller shall pay such excess to Buyer. To the
extent the cash outflows of the Business exceeded the cash inflows of the
Business, Buyer shall pay such excess to Seller. All payments due pursuant to
this Section 17(c) shall be paid within 2 days following the requisite
determination. For the avoidance of doubt, Buyer and Seller mutually acknowledge
and agree that all obligations under this Section 17(c) have been fully
satisfied in accordance with the terms hereof.
     18. [Intentionally omitted].
     19. Indemnification.
          a. [Intentionally omitted].
          b. Indemnification by Buyer. Buyer shall indemnify Seller and each of
its officers, directors, employees, Affiliates, successors and assigns
(collectively, the “Seller Parties”) against and hold them harmless from any
Losses suffered or incurred by any such Indemnified Party to the extent arising
from
               i) any breach of any representation or warranty of Buyer
contained in this Agreement;
               ii) any breach of any covenant or agreement of Buyer contained in
this Agreement;
               iii) any Assumed Liabilities;

23



--------------------------------------------------------------------------------



 



               iv) any Contracts retained by Seller but performed by Buyer
pursuant to Section 3(r);
               v) all termination and severance benefits, costs, charges and
liabilities of any nature incurred with respect to the termination of any
Transferred Employee on or after the Closing Date, including any claims arising
out of WARN or otherwise relating to any plant closing, mass layoff or similar
event under any Applicable Law or contract occurring on or after the Closing
Date; or
               vi) any other liabilities of the Business arising out of or
relating to the ownership or operation of the Business after the Closing Date.
          c. Limitations on Liability.
               i) For all purposes of this Agreement, “Losses” shall be net of
(x) any insurance payable to the Indemnified Party from its own insurance
policies (including title insurance policies) in connection with the facts
giving rise to the right of indemnification, or any insurance that would have
been payable to the Indemnified Party if the policies of insurance effected by
or for the benefit of the Seller or the Business had been maintained after
Closing on no less favorable terms than those existing at the date of this
Agreement, and (y) the estimated present value of any tax benefits received by
or accruing to the Indemnified Party, using a discount rate equal to the midterm
applicable federal rate in effect on the date of the claim for indemnity and
assuming a Tax rate equal to the maximum applicable combined statutory federal
and applicable state and local income or corporation tax rate applicable to the
Seller for the year in which the claim is made.
               ii) No Person shall be entitled to recover under this Section 19
with respect to, and the term “Losses” shall not include, consequential damages
of any kind, damages consisting of business interruption or lost profits
(regardless of the characterization thereof), damages for diminution in value of
the Business, damages computed on a multiple of earnings or similar basis, and
indirect, special, exemplary and punitive damages.
               iii) [Intentionally omitted]
               iv) [Intentionally omitted]
               v) [Intentionally omitted]
               vi) [Intentionally omitted]

24



--------------------------------------------------------------------------------



 



               vii) [Intentionally omitted]
               viii) [Intentionally omitted]
               ix) [Intentionally omitted]
               x) [Intentionally omitted]
               xi) Notwithstanding anything to the contrary set forth herein, no
party shall be entitled to indemnification or reimbursement under any provision
of this Agreement for any amount to the extent that such party has been
indemnified or reimbursed for such amount pursuant to this Section 19.
          d. Termination of Indemnification. The obligations to indemnify and
hold harmless a party hereto pursuant to this Section 19, shall terminate at the
time the applicable representation, warranty, covenant or agreement terminates
pursuant to Section 10.
          e. Procedures.
               i) If the Seller Parties shall seek indemnification pursuant to
Section 19(b), the Indemnified Party shall give written notice to the
Indemnifying Party promptly (and in any event within thirty (30) days) after the
Indemnified Party (or, if the Indemnified Party is a corporation, any officer or
employee of the Indemnified Party) becomes aware of the facts giving rise to
such claim for indemnification (an “Indemnified Claim”) specifying in reasonable
detail the factual basis of the Indemnified Claim, stating the amount of the
Losses, if known, the method of computation thereof, containing a reference to
the provision of the Agreement in respect of which such Indemnified Claim arises
and demanding indemnification therefor. Notwithstanding any other provision to
the contrary, the Indemnifying Party shall not be required to indemnify, defend
or hold harmless any Indemnified Party against or reimburse any Indemnified
Party for any Losses unless the Indemnified Party has notified the Indemnifying
Party in writing in accordance with this Section 19(e) of a pending or
threatened claim with respect to such matters within thirty (30) days of the
Indemnifying Party becoming aware of such pending or threatened claim and within
the applicable survival period set forth in Section 10. If the Indemnified Claim
arises from the assertion of any claim, or the commencement of any suit, action,
proceeding or Remedial Action brought by a Person that is not a party hereto (a
“Third Party Claim”), any such notice to the Indemnifying Party shall be
accompanied by a copy of any papers theretofore served on or delivered to the
Indemnified Parry in connection with such Third Party Claim. With respect to any
Third Party Claim asserted or brought prior to the Closing Date, notice of such
Third Party Claim shall be deemed to have been delivered on the Closing Date.

25



--------------------------------------------------------------------------------



 



               ii) Upon receipt of notice of a Third Party Claim from an
Indemnified Party pursuant to this Section 19(e) the Indemnifying Party will be
entitled to assume the defense and control of such Third Party Claim subject to
the provisions of this Section 19(e). After written notice by the Indemnifying
Party to the Indemnified Party of its election to assume the defense and control
of a Third Party Claim, the Indemnifying Party shall not be liable to such
Indemnified Party for any legal fees or expenses subsequently incurred by such
Indemnified Party in connection therewith. Notwithstanding anything in this
Section 19(e) to the contrary, if the Indemnifying Party does not assume defense
and control of a Third Party Claim as provided in this Section 19(e), the
Indemnified Party shall have the right to defend such Third Party Claim, subject
to the limitations set forth in this Section 19(e), in such manner as it may
deem appropriate. Whether the Indemnifying Parry or the Indemnified Party is
defending and controlling any such Third Party Claim, it shall select counsel,
contractors, experts and consultants of reasonable recognized standing and
competence, shall take all steps necessary in the investigation, defense or
settlement thereof, and shall at all times diligently and promptly pursue the
resolution thereof. The party conducting the defense thereof shall at all times
act as if all Losses relating to the Third Party Claim were for its own account
and shall act in good faith and with reasonable prudence to minimize Losses
therefrom. The Indemnified Party shall, and shall cause each of its Affiliates,
directors, officers, employees, and agents to, cooperate fully with the
Indemnifying Party in connection with any Third Party Claim.
               iii) Subject to the provisions of Sections 19(e)(ii) and
19(e)(iv) the Indemnifying Party shall be authorized to consent to a settlement
of, or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, that the Indemnifying Party
shall (a) pay or cause to be paid all amounts arising out of such settlement
judgment concurrently with the effectiveness thereof; (b) shall not encumber any
of the assets of any Indemnified Party or agree to any restriction or condition
that would apply to such Indemnified Party or to the conduct of that party’s
business; and (c) shall obtain, as a condition of any settlement or other
resolution, a complete release of each Indemnified Party against any and all
damages resulting from, arising out of or incurred with respect to such
settlement or other resolution. Except for the foregoing, no settlement or entry
of judgment in respect of any Third Party Claim shall be consented to by any
Indemnifying Party or Indemnified Party without the express written consent of
the other party.
               iv) In the case of the indemnification contemplated by
Section 19(e)(ii), in the event that the Indemnifying Party desires to settle
the matters referenced therein or consent to the entry of any judgment arising
thereunder and the Indemnified Party does not wish to consent to such settlement
or entry of judgment, the Indemnified Party shall have no obligation to consent
to the settlement or entry of judgment provided that it agrees in writing to pay
and be responsible for 100% of any Losses; provided that the Indemnified Party
shall not be required to consent to any settlement or agree to be responsible
for the payment of Losses thereafter incurred with respect to any matter the
settlement or entry of judgment of which would require the consent of such
Indemnified Party pursuant to Section 19(e)(iii). Notwithstanding the foregoing,
an Indemnifying Party may, at its option and expense, participate in the defense
of any Indemnified Claim.

26



--------------------------------------------------------------------------------



 



               v) If the Indemnifying Party and the Indemnified Party are unable
to agree with respect to a procedural matter arising under this Section 19(e)
the Indemnifying Party and the Indemnified Party shall, within ten (10) days
after notice of disagreement given by either party, agree upon a third-party
referee (“Referee”), who shall be an attorney and who shall have the authority
to review and resolve the disputed matter. The parties shall present their
differences in writing (each party simultaneously providing to the other a copy
of all documents submitted) to the Referee and shall cause the Referee promptly
to review any facts, law or arguments either the Indemnifying Party or the
Indemnified Party may present. The Referee shall be retained to resolve specific
differences between the parties within the range of such differences. Either
party may request that all discussions with the Referee by either party be in
each other’s presence. The decision of the Referee shall be final and binding
unless both the Indemnifying Party and the Indemnified Party agree. The parties
shall share equally all costs and fees of the Referee.
               vi) If an Indemnifying Party makes any payment on an Indemnified
Claim, the Indemnifying Party shall be subrogated, to the extent of such
payment, to all rights and remedies of the Indemnified Party to any insurance
benefits or other claims of the Indemnified Party with respect to such claim.
          f. Bonded Obligations.
               i) As a material inducement for Seller to enter into this
Agreement, and not in any way limiting Buyer’s obligations to indemnify Seller
for a breach of any covenant contained herein, at the Closing Buyer is executing
and delivering to Seller, the General Agreement of Indemnity in the form agreed
upon between Buyer and Seller (the “General Agreement of Indemnity”), pursuant
to which Buyer will indemnify Seller and its Affiliates with respect to the
performance and completion of the bonded obligations as set forth therein (the
“Bonded Obligations”).
               ii) Following the Closing Date, Buyer and Seller shall
communicate with respect to the performance and completion of the Bonded
Obligations and Buyer shall afford Seller the opportunity to remedy any actual
or reasonably anticipated non-performance or non-completion of any Bonded
Obligation. In connection with the Bonded Obligations, Buyer shall promptly
provide Seller with any information relating thereto as Seller may reasonably
request including without limitation status reports pertaining to Buyer’s
performance and completion thereof. For purposes of clarity, under no
circumstances shall Seller have any obligation to complete any Bonded
Obligation.
               iii) Until such time as all Bonded Obligations are fully
completed in accordance with Section 12(g) hereof, Buyer shall provide Seller
with a Chief Financial Officer’s certificate on a monthly basis, certifying that
to such officer’s best knowledge after reasonable inquiry (A) Buyer’s
management-prepared monthly cash flow statements, including cash

27



--------------------------------------------------------------------------------



 



reconciliations, which shall be attached as an exhibit to such certificate, are
true and correct in all material respects subject to year-end adjustments in
accordance with US GAAP, and (B) Buyer has fully complied with all provisions of
Sections 6(b)(vi)(3) and 12(i) hereof.
     20. Brokers and Finders. The Seller has retained Houlihan Lokey Howard &
Zukin (“HLHZ”) in connection with the transactions contemplated hereby and will
pay all fees and expenses charged by HLHZ. Except for HLHZ, each party
represents and warrants to the other that it has not employed or retained any
broker or finder in connection with the transactions contemplated by this
Agreement nor has it had any dealings with any person that may entitle that
person to a fee or commission from any other party hereto. Each of the parties
indemnifies and holds the others harmless from and against any claim, demand, or
damages whatsoever by virtue of any arrangement or commitment made by it with or
to any person that may entitle such person to any fee or commission from the
other parties to this Agreement.
     21. General Provisions.
          a. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received when delivered against receipt
or upon actual receipt of registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below:
If to Buyer:
LEÓN, MAYER & Co.
848 Brickell Avenue, Suite 1010
Miami, FL 33131
Attention: Benjamin G. Mayer / Andro Nodarse-León
with a copy, given in the manner
prescribed above to:
McCarter & English, LLP
245 Park Avenue
New York, NY 10167
Attention: Peter S. Twombly, Esq.
If to Seller:
MasTec North America, Inc.
800 S. Douglas Rd.
12th Floor
Coral Gables, FL 33134
Attention: C. Robert Campbell

28



--------------------------------------------------------------------------------



 



with a copy, given in the manner
prescribed above to:
MasTec North America, Inc.
800 S. Douglas Rd.
12th Floor
Coral Gables, FL 33134
Attention: Alberto de Cardenas, Esq.
     Any party may alter the address or addresses to which communications or
copies are to be sent by giving notice of such change of address in conformity
with the provisions of this paragraph for the giving of notice.
          b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to the
conflicts-of-laws rules thereof.
          c. Binding Nature of Agreement; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors, and assigns, except that no party
may assign or transfer its rights or obligations under this Agreement without
the prior written consent of the other parties hereto.
          d. Entire Agreement. This Agreement, the Settlement Agreement, the
Preserved Agreements, the NDA and the schedules, exhibits, certificates and
other agreements to be delivered pursuant hereto constitute the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings,
inducements, and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. This Agreement may not be
modified or amended other than by an agreement in writing executed by the
parties. Should there be any conflict between the terms of this Agreement and
the terms of the Settlement Agreement, the terms of the Settlement Agreement
shall prevail.
          e. Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Florida applicable to
contracts made and to be performed therein. Any controversy or claim arising out
of or relating to this Agreement or any related agreement or any of the
contemplated transactions will be settled in the following manner: (i) senior
executives representing each of Seller and Buyer will meet to discuss and
attempt to resolve the controversy or claim, (ii) if the controversy or claim is
not resolved as contemplated by clause (i), Seller and Buyer will, by mutual
consent, select an independent third party to mediate such controversy or claim,
provided that such mediation will not be binding upon the parties; and (iii) if
such controversy or claim is not resolved as contemplated by clauses (i) and
(ii), the parties will refer any dispute hereunder (to the exclusion of a court
of law) to final and binding arbitration in Miami, Florida in accordance with
the then existing rules for

29



--------------------------------------------------------------------------------



 



expedited arbitration (the “Rules”) of the American Arbitration Association
(“AAA”), and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The law applicable to any controversy
shall be the law of the State of Florida, regardless of principles of conflicts
of laws. In any arbitration pursuant to this Agreement involving a dispute in
excess of $500,000, the award or decision shall be rendered by a majority of the
members of a Board of Arbitration consisting of three members, one of whom shall
be appointed by each of the respective parties and the third of whom shall be
the chairman of the panel and be appointed by mutual agreement of said two
party-appointed arbitrators. In the event of failure of said two arbitrators to
agree within twenty (20) days after the commencement of the arbitration
proceeding upon the appointment of the third arbitrator, the third arbitrator
shall be appointed by the AAA in accordance with the Rules. In the event of a
dispute involving a sum equal to or less than $500,000, a single arbitrator
shall be appointed by the AAA in accordance with the Rules. In the event that
either party shall fail to appoint an arbitrator within ten (10) days after the
commencement of the arbitration proceedings, such arbitrator and the third
arbitrator shall be appointed by the AAA in accordance with the Rules. Nothing
set forth above shall be interpreted to prevent the parties from agreeing in
writing to submit any dispute to a single arbitrator in lieu of a three member
Board of Arbitration. Upon the completion of the selection of the Board of
Arbitration (or if the parties agree otherwise in writing, a single arbitrator),
an award or decision shall be rendered in writing within no more than thirty
(30) days. The award rendered by arbitration shall be final and binding upon the
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in the United States. Notwithstanding the foregoing, the request by
either party for preliminary or permanent injunctive relief, whether prohibitive
or mandatory, shall not be subject to arbitration and shall be adjudicated only
by the courts of the State of Florida located in Miami-Dade County or the U.S.
District Court for the Southern District of Florida. Each of the parties to this
Agreement irrevocably consents to the service of process in any action or
proceeding hereunder by the mailing of copies of the notice, summons and/or
complaint by registered or certified airmail, postage prepaid, to the address
specified in Section 21(a). The foregoing shall not limit the rights of any
party to this Agreement to serve process in any other manner permitted by
Applicable Law or to obtain execution of judgment in any other jurisdiction. An
arbitrator(s) or court reviewing any dispute related to this Agreement pursuant
to this Section 21(e) may award reasonable costs for legal representation to a
successful party and may apportion the costs of the arbitration or court costs
between the parties if the arbitrator or court determines that such
apportionment is reasonable, taking into account the circumstances of the case.
          f. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
          g. Enforcement of Agreement. The parties acknowledge and agree that in
the event of a breach of this Agreement, the non-breaching party would be
irreparably damaged and could not be adequately compensated in all cases by
monetary damages alone. Accordingly,

30



--------------------------------------------------------------------------------



 



in addition to any other right or remedy to which the non-breaching party may be
entitled, at law or in equity, it shall be entitled to enforce any provision of
this Agreement by a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement, without posting any bond or other
undertaking.
          h. Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          i. Indulgences Not Waivers. Neither the failure nor any delay on the
part of either party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
          j. Costs and Expenses. Each party hereto shall bear its own costs,
including counsel fees and accounting fees, incurred in connection with the
negotiation, preparation of and the Closing under this Agreement, and all
matters incident thereto.
          k. Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience of reference only,
and they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
          l. Execution in Counterparts; Facsimile Signatures. This Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original as against any party whose signature appears thereon, and all of
which shall together constitute one and the same instrument. This Agreement
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. A facsimile signature will
have the same force and effect as an original signature.
          m. Gender. Words used herein, regardless of the gender specifically
used, shall be deemed and construed to include any other gender, masculine,
feminine, or neuter, as the context requires.

31



--------------------------------------------------------------------------------



 



          n. Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays celebrated in the United States; provided, however, that if the final
day of any period falls on a Saturday, Sunday, or holiday celebrated in the
United States, then the final day shall be deemed to be the next day which is
not a Saturday, Sunday, or holiday celebrated in the United States.
          o. Transfer Taxes. Any sales, use or other transfer taxes arising out
of or incurred in connection with the transactions contemplated by this
Agreement shall be paid by Seller; provided that Buyer shall deliver to Seller
any resale certificate for inventory or clearance certificate, receipts or
similar documents that may be required.

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Agreement on this 24th day of January 2008.

          MASTEC NORTH AMERICA, INC.    
 
       
By:
  /s/ C. Robert Campbell    
 
 
 
C. Robert Campbell    
 
  Chief Financial Officer &    
 
  Executive Vice President    
 
        ATLAS TRAFFIC MANAGEMENT SYSTEMS LLC    
 
       
By:
  /s/ Andro Nodarse-León    
 
 
 
Andro Nodarse-León    
 
  Founding Director    
 
       
By:
  /s/ Benjamin G. Mayer    
 
 
 
Benjamin G. Mayer    
 
  Founding Director    

33



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of determining whether a Person is an Affiliate, the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of securities, contract or otherwise.
     “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, Order, writ, injunction, decree or other requirement
of any Governmental Authority (including any Environmental Law) applicable to
such Person or any of their respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).
     “Benefit Arrangement(s)” means all life and health insurance,
hospitalization, retirement, bonus, deferred compensation, incentive
compensation, severance pay, disability and fringe benefit plans, holiday or
vacation pay, profit sharing, seniority, and other policies, practices,
agreements or statements of terms and conditions providing employee or executive
compensation or benefits to Transferred Employees or any of their dependents,
maintained by Seller, other than an Employee Plan.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are required or authorized by Applicable Law to be closed in New
York, New York.
     “Competing Business” means any business operating within the United States
or its territories which provides directly, or indirectly through other
contractors, the highway and roadway services currently provided by the
Business, including structures, signals, electronics and toll booths.
     “Contract” means all contracts, agreements, leases (including leases of
real property), licenses, commitments, sales and purchase orders and other
undertakings of any kind, whether written or oral, relating exclusively to the
Business.
     “Current Projects” shall have the meaning set forth in Section 2(f) of this
Agreement.
     “Data Room” means the electronic data room hosted on Bowne Deal
Room Express relating to the Business comprising the correspondence, Contracts,
agreements, licenses, documents and other information made available to the
Buyer and its advisors.
     “Defective Installation Losses” means Losses incurred by Buyer as a result
of defective installation of products or the purchase or use of non-conforming
goods or materials by the Business prior to the Closing Date, including but not
limited to liabilities for latent defects and other obligations to third
parties.

34



--------------------------------------------------------------------------------



 



     “Disclosure Schedules” means the Disclosure Schedules dated the date of
this Agreement relating to this Agreement.
     “Employee Plans” means each “employee benefit plan” as defined in
Section 3(3) of ERISA, maintained or contributed to by Seller which provides
benefits to employees of the Business or their dependents.
     “Encumbrances” means any mortgage, lien (except for any lien for taxes not
yet due and payable), charge, restriction, pledge, security interest, option,
lease or sublease, claim, right of any third party, easement, encroachment or
encumbrance.
     “Environmental Conditions” shall mean any environmental contamination or
pollution of, or the Release or Threat of Release of Hazardous Materials into,
the surface water, groundwater, surface or subsurface strata, other geologic
media, air and land.
     “Environmental Laws” shall mean all federal, regional, state, county or
local laws, statutes, ordinances, decisional law (including common law), rules,
regulations, codes, Orders, decrees, directives and judgments relating to health
or safety, pollution, damage to or protection of the environment, Environmental
Permits, Environmental Conditions, Releases or Threatened Releases of Hazardous
Materials into the environment or the use, manufacture, processing,
distribution, treatment, storage, generation, disposal, transport or handling of
Hazardous Materials, whether existing in the past or present or hereafter
enacted, rendered, adopted or promulgated. Environmental Laws shall include, but
are not limited to, the following laws, and the regulations promulgated
thereunder, as the same may be amended from time to time: the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. 9601 et seq.)
(“CERCLA”); the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.)
(“RCRA”); the Clean Air Act (42 U.S.C. 9401 et seq.); and the Clean Water Act
(33 U.S.C. 1251 et seq.); and the comparable laws and regulations of the State
of Florida.
     “Environmental Liabilities” means all liabilities to the extent arising in
connection with or in any way relating to the Business or Seller’s use or
ownership thereof, whether vested or unvested, contingent or fixed, actual or
potential, which arise under or relate to Environmental Laws including, without
limitation, (i) Remedial Actions, (ii) personal injury, wrongful death, economic
loss or property damage claims, (iii) claims for natural resource damages,
(iv) violations of Applicable Law or (v) any Losses with respect thereto.
     “Environmental Permits” shall mean all permits, authorizations,
registrations, certificates, licenses, approvals or consents required under or
issued pursuant to Environmental Laws.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Governmental Authority” means any federal, state, local, foreign,
international, or multinational entity or authority exercising executive,
legislative, judicial, regulatory, administrative or taxing functions of or
pertaining to government.
     “Hazardous Materials” shall mean any toxic or hazardous substance, material
or waste and any pollutant or contaminant, or infectious or radioactive
substance or material, or any

35



--------------------------------------------------------------------------------



 



substances, materials and wastes defined or deemed to be hazardous or regulated
under any Environmental Laws, including without limitation, organic compounds,
petroleum (and derivatives thereof), polychlorinated byphenyls, asbestos and
urea formaldehyde.
     “Indemnified Party” means a Person that may be entitled to be indemnified
pursuant to Section 19.
     “Indemnifying Party” means a Person that may be entitled to be indemnified
pursuant to Section 19.
     “Intellectual Property” means (i) patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof;
(ii) trademarks, service marks, trade dress, logos, slogans and trade names,
together with all goodwill associated therewith, and applications, registrations
and renewals in connection therewith; (iii) copyrights, mask works and
copyrightable works, and applications, registrations and renewals in connection
therewith; and (iv) trade secrets and confidential business information
(including ideas, research and development, know-how, inventions, formulas,
compositions, manufacturing and production processes and techniques, designs,
drawings and specifications).
     “ITS Leases” means the real property leases listed on Schedule 2(d)
relating to the facilities used exclusively for the Business, and any other real
property leases entered into after the date of this Agreement and on or prior to
the Closing Date with the consent of Buyer, exclusively for the benefit of the
Business, as the same may be amended and supplemented from time to time,
including the interests of Seller in any related fixtures, improvement and
personal property located therein.
     “Inventory” means all inventories of finished goods, stores, replacement
and spare parts, packaging, labeling and other operating supplies ordered,
purchased and/or on hand that are solely used or held for use solely in
connection with the Business.
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto, pursuant to which Seller
holds any Leased Real Property for use solely by or in connection with the
Business.
     “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property which is used by Seller solely in
connection with the Business.
     “Liabilities” means all liabilities and obligations of any kind, character
or description, whether liquidated or unliquidated, known or unknown, fixed or
contingent, choate or inchoate, accrued or unaccrued, absolute, determined,
determinable or indeterminable or otherwise, whether presently in existence or
arising hereafter.
     “Losses” means any losses, damages, costs, expenses, liabilities,
obligations and claims of any kind.

36



--------------------------------------------------------------------------------



 



     “MasTec Marks” means the name “MasTec” and all related and associated
logos, design elements, variations, trade names, trademarks, service marks and
all other marks, domain names, and rights of every kind pertaining thereto,
together with the goodwill associated therewith, and shall include all
confusingly similar names, marks and logos and derivations thereof, to the
maximum extent permitted by law.
     “NDA” shall have the meaning set forth in Section 12(a) of this Agreement.
     “Order” means any order, injunction, judgment, decree, ruling, assessment
or arbitration award of any Governmental Authority or arbitrator.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practices (including with respect to quantity
and frequency).
     “Permit” means any authorization, license, consent, Order, certificate,
variance, permit, certification, approval or other action of, or any filing,
registration or qualification with, any Governmental Authority (or any
department, agency or political subdivision thereof) or any other regional or
local public authority (or any department, agency or political subdivision
thereof), and any applications for the foregoing.
     “Permitted Encumbrances” means (i) any Encumbrances on the Assets arising
from the lease of any personal property pursuant to Contracts included in the
Assets, (ii) any Encumbrance which will be released at Closing, (iii) any
Encumbrance that does not adversely affect the full use and enjoyment of the
Asset for the purpose for which it is currently used, (iv) statutory liens for
current taxes, special assessments or other governmental charges not yet due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings, (v) mechanics’, materialmen’s, carriers’, workers’,
repairers’ and similar statutory liens arising or incurred in the Ordinary
Course of Business, (vi) zoning, entitlement, building and other land use
regulations imposed by governmental agencies having jurisdiction over any real
property, (vii) deposits or pledges made in connection with, or to secure
payment of, worker’s compensation, unemployment insurance, old age pension
programs mandated under applicable legal requirements or other social security,
and (viii) covenants, conditions, restrictions, easements, encumbrances and
other similar matters of record affecting title to but not adversely affecting
current occupancy or use of the real property in any material respect.
     “Person(s)” means an individual, a corporation, a general partnership, a
limited partnership, a limited liability company, limited liability partnership,
an association, a trust or any other entity or organization, including a
government or political subdivision or agency of instrumentality thereof.
     “Preserved Agreements” shall have the meaning set forth in Section 7(a) of
the Settlement Agreement.
     “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator, whether arising before or after the
Closing.

37



--------------------------------------------------------------------------------



 



     “Release” means any intentional or unintentional release, discharge, spill,
leaking, pumping, pouring, emitting, emptying, injection, deposit, disposal,
dispersal, dumping, leaching or migration on or into the environment or into or
out of any property.
     “Remedial Action(s)” means the investigation, clean-up or remediation of
environmental contamination or damage caused by, related to or arising from the
generation, use, handling, treatment, storage, transportation, disposal,
discharge, release, or emission of hazardous substances, including, without
limitation, investigations, response, removal and remedial actions under The
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, corrective action under The Resource Conservation and Recovery Act of
1976, as amended, and clean-up requirements under similar state Environmental
Laws.
     “Settlement Agreement” shall have the meaning set forth in Section 6(b)(ii)
of this Agreement.
     “Tax” or Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, unemployment, real property, personal property, sale, use, transfer,
value added, alternative, estimated, or other tax of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner, including any interest, penalty, or addition thereto, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the Tax liability of any person.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Threat of Release” shall mean a reasonable likelihood of a Release that
may require action in order to prevent or mitigate damage to the environment
that may result from such Release.
     “US GAAP” means generally accepted accounting principles and practices, as
in effect from time to time in the United States of America, consistently
applied.
     “WARN” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

38